ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_02_FR.txt.                                                                              578




   DÉCLARATION DE M. LE JUGE YUSUF, VICE-PRÉSIDENT

[Traduction]

   Existence d’un différend — Question devant être tranchée objectivement —
Nécessité de thèses juridiques manifestement opposées — Critère subjectif de la
« connaissance » du différend n’étant pas une condition — Critère sans fondement
dans la jurisprudence de la Cour — Critère par ailleurs préjudiciable à une bonne
administration de la justice — Possibilité pour la Cour de parvenir aux mêmes
conclusions sans recourir au critère de la « connaissance » — Début de différend
devant exister avant le dépôt d’une requête — Différend pouvant se cristalliser en
cours d’instance — Mise en cause, en l’espèce, du respect par le Pakistan de son
obligation de négocier en vue de parvenir au désarmement nucléaire — Parties
ayant toutes deux soutenu les négociations sur le désarmement — Parties ayant
toutes deux voté en faveur des résolutions de l’Organisation des Nations Unies en
la matière — Absence de preuve de l’existence de thèses manifestement opposées.

   1. Bien que souscrivant aux conclusions auxquelles la Cour est parvenue
quant à l’inexistence d’un diﬀérend entre le Pakistan et la République des
Iles Marshall sur l’objet de la requête déposée par cette dernière, je suis en
désaccord avec certains aspects du raisonnement tenu dans l’arrêt. Je n’ap-
prouve notamment pas l’introduction par la Cour du critère subjectif de la
« connaissance » dans son appréciation de l’existence d’un diﬀérend. En
cela, elle s’est nettement écartée de sa jurisprudence constante en la matière.
Je n’approuve pas non plus le fait qu’elle ait suivi la même approche dans
les trois aﬀaires distinctes qui lui ont été soumises (Iles Marshall c. Inde,
Iles Marshall c. Pakistan et Iles Marshall c. Royaume-Uni).
   2. L’arrêt rappelle à juste titre que « [l]’existence d’un diﬀérend doit
être établie objectivement par la Cour sur la base d’un examen des faits »
et que, à cette ﬁn, celle-ci « tient notamment compte de l’ensemble des
déclarations ou documents échangés entre les parties … ainsi que des
échanges qui ont eu lieu dans des enceintes multilatérales » (par. 36). Or,
comme je l’ai montré dans mon opinion dissidente en l’aﬀaire Iles Marshall
c. Royaume-Uni, et comme je le montrerai dans la présente déclaration,
les Etats défendeurs ont des politiques très diﬀérentes en ce qui concerne
la négociation et la conclusion d’un instrument international sur le désar-
mement nucléaire, et les positions qu’ils ont soutenues sur l’objet du dif-
férend en cause dans diverses enceintes internationales sont loin d’être
identiques. C’est donc en tenant compte de ces diﬀérences qu’il fallait
apprécier la question de l’existence d’un diﬀérend entre chacun d’eux et
l’Etat demandeur.
   3. Dans les aﬀaires contentieuses, la Cour ne peut exercer sa compé-
tence qu’à l’égard de diﬀérends d’ordre juridique que lui soumettent les
Etats. La présente instance a été introduite devant la Cour sur le fonde-
ment du paragraphe 2 de l’article 36 du Statut. Or cette disposition ne déﬁ-

                                                                               30

            armes nucléaires et désarmement (décl. yusuf)                  579

nit pas ce qu’il faut entendre par « diﬀérend d’ordre juridique » ; il revenait
par conséquent à la Cour non seulement de déﬁnir cette notion, mais éga-
lement d’établir l’éventuelle existence de pareil diﬀérend dans une aﬀaire
telle que la présente espèce, avant de procéder à l’examen au fond.
   4. La jurisprudence de la Cour abonde en déﬁnitions de la notion de
diﬀérend. La première, encore souvent citée par la Cour, a été donnée
dans l’aﬀaire des Concessions Mavrommatis en Palestine, dans laquelle la
Cour permanente de Justice internationale a déclaré qu’« [u]n diﬀérend
[était] un désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques ou d’intérêts entre deux personnes »
(Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
no 2, p. 11). Cette déﬁnition a toutefois été développée depuis, et enrichie
par la jurisprudence ultérieure.
   5. La Cour a par ailleurs clairement indiqué que « [l]’existence d’un dif-
férend international demand[ait] à être établie objectivement » (Interpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74). Revenant sur
la déﬁnition donnée par la Cour permanente dans l’aﬀaire Mavrommatis,
elle a en outre fait observer ceci :
       « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
     diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
     contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
     suﬃsant non plus de démontrer que les intérêts des deux parties à
     une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre. »
     (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
     Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.)
Plus récemment, dans l’aﬀaire Géorgie c. Fédération de Russie, la Cour a
précisé que, « pour se prononcer, [elle devait] s’attacher aux faits [et qu’i]l
s’agi[ssait] d’une question de fond, et non de forme » (Application de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30).
   6. Nonobstant cette jurisprudence, au paragraphe 38 du présent arrêt,
la Cour déclare qu’« un diﬀérend existe lorsqu’il est démontré, sur la base
des éléments de preuve, que le défendeur avait connaissance, ou ne pou-
vait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur ». Selon l’arrêt, cette condition
« ressort de décisions antérieures de la Cour dans lesquelles la question de
l’existence d’un diﬀérend était à l’examen ». A l’appui de cette assertion,
la Cour invoque comme précédents les deux arrêts qu’elle a rendus sur les
exceptions préliminaires soulevées dans les aﬀaires relatives à des Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie) et à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie) (ibid.).

                                                                            31

            armes nucléaires et désarmement (décl. yusuf)                  580

   7. Or aucun de ces deux arrêts n’étaye la thèse d’une condition subjec-
tive de l’existence d’un diﬀérend qui serait la « connaissance », par le
défendeur, de l’opposition manifeste du demandeur. Dans l’arrêt qu’elle a
rendu sur les exceptions préliminaires en l’aﬀaire relative à des Violations
alléguées, la Cour a conclu à l’existence d’un diﬀérend sur la base de
déclarations « faites par les plus hauts représentants des Parties » (Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 33, par. 73). Elle a simplement déclaré que la
Colombie avait, de fait, connaissance de l’opposition manifeste du Nica-
ragua à l’égard de ses actes, sans présenter ni traiter cette « connaissance »
comme un critère régissant l’existence d’un diﬀérend.
   8. De même, dans l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), la Cour a simplement relevé que la
Russie avait ou n’avait pas « connaissance » de la position adoptée par la
Géorgie dans tels ou tels documents et déclarations. Le fait que la
« connaissance » puisse être une condition de l’existence d’un diﬀérend
n’est mentionné nulle part dans l’arrêt et n’est pas non plus implicite
dans le raisonnement de la Cour (exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 117-120, par. 106-113).
   9. C’est, de fait, la première fois qu’une condition subjective de cette
nature est introduite dans l’appréciation par la Cour de l’existence d’un
diﬀérend. Comme je l’ai dit plus haut, la Cour a toujours considéré que la
détermination de l’existence d’un diﬀérend était une question objective.
Elle a souligné à plusieurs reprises qu’il s’agissait là d’« une question de
fond, et non de forme » (ibid., p. 84, par. 30).
   10. La fonction de la Cour est d’établir objectivement l’existence d’une
opposition de thèses juridiques sur la base des éléments de preuve qui lui
sont soumis, et non de sonder la conscience, la perception et les autres
processus mentaux des Etats (pour autant que ceux-ci possèdent pareilles
qualités cérébrales) pour savoir ce dont ils ont connaissance.
   11. L’introduction d’un critère de la « connaissance » pour établir
l’existence d’un diﬀérend va non seulement à l’encontre de la jurispru-
dence établie de la Cour, mais elle nuit également à l’économie judiciaire
et à la bonne administration de la justice, puisqu’elle incite à soumettre
une nouvelle requête portant sur le même diﬀérend. Si l’existence d’un
diﬀérend est soumise à un élément subjectif ou une condition de forme
telle que la « connaissance », l’Etat demandeur pourra remplir cette condi-
tion à tout moment en engageant une nouvelle procédure devant la Cour.
L’Etat défendeur aura alors bien évidemment connaissance de l’existence
du diﬀérend dans le cadre de cette nouvelle procédure. C’est précisément
pour éviter ce type de situations que, dans l’aﬀaire relative à Certains
intérêts allemands en Haute-Silésie polonaise, la Cour permanente de Jus-
tice internationale a fait observer qu’elle « ne pou[vait] s’arrêter à un
défaut de forme qu’il dépendrait de la seule Partie intéressée de faire dis-
paraître » (compétence, arrêt no 6, 1925, C.P.J.I. série A no 6, p. 14).

                                                                            32

            armes nucléaires et désarmement (décl. yusuf)                   581

   12. Plus récemment, dans l’aﬀaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), la Cour a fait observer qu’« [i]l n’y aurait aucun sens à obliger
maintenant le Nicaragua à entamer une nouvelle procédure sur la base
du traité — ce qu’il aurait pleinement le droit de faire » (compétence et
recevabilité, arrêt, C.I.J. Recueil 1984, p. 428-429, par. 83).
   13. Ainsi, dans les cas où un Etat demandeur aurait le droit d’intro-
duire une nouvelle instance pour satisfaire à une condition de forme qu’il
avait manqué de remplir dans un premier temps, il n’est pas dans l’intérêt
d’une bonne administration de la justice de le contraindre à procéder de
cette manière (voir l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Croatie c. Serbie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2008, p. 442, par. 87). L’intro-
duction du critère de la « connaissance » constitue une invitation à
l’Etat demandeur, dont les points de vue nettement opposés seront déjà
connus de l’Etat défendeur, à engager une nouvelle instance devant la
Cour.
   14. La question de l’existence d’un diﬀérend doit être examinée de
manière autonome et objective. L’important est qu’il y ait une opposition
manifeste de thèses juridiques, un désaccord sur un point de droit ou de fait.
Il n’appartient pas aux parties de déﬁnir ou de circonscrire le diﬀérend avant
que celui-ci ne soit soumis à la Cour, sauf lorsqu’il l’est par compromis.
Dans tous les autres cas, c’est à la Cour qu’il revient de le faire. Le fait que
l’Etat demandeur ait préalablement notiﬁé un diﬀérend au défendeur ou l’ait
porté d’une autre façon à sa connaissance avant de saisir la Cour ne consti-
tue pas non plus une condition juridique de l’existence de ce diﬀérend.
   15. La Cour aurait pu parvenir aux mêmes conclusions que celles
qu’elle a formulées dans le présent arrêt en appliquant les critères qu’elle
utilise habituellement pour établir l’existence d’un diﬀérend. Sur la base
des éléments de preuve qui lui ont été soumis en l’espèce, elle aurait ainsi
pu conclure que les points de vue des Parties n’étaient pas manifestement
opposés avant le dépôt de la requête par la République des Iles Marshall.
Point n’était donc besoin d’introduire un nouveau critère de la « connais-
sance » pour justiﬁer ces conclusions. De fait, comme cela est rappelé au
paragraphe 52 de l’arrêt, « la question de l’existence d’un diﬀérend dans
une aﬀaire contentieuse dépend des éléments de preuve relatifs à une
divergence de vues ». Rien de plus et rien de moins, comme l’a si souvent
dit la Cour par le passé.
   16. La Cour aurait donc dû fonder les conclusions qu’elle a énoncées
dans l’arrêt concernant l’absence de diﬀérend entre la République des
Iles Marshall et le Pakistan sur une analyse factuelle des positions des
Parties sur l’objet du diﬀérend allégué telles qu’elles ressortaient du dos-
sier de l’aﬀaire. Etant donné qu’il n’y avait pas eu d’échanges bilatéraux
entre le Pakistan et la République des Iles Marshall avant le dépôt par
celle-ci de la requête introductive d’instance, elle aurait dû tenir compte
en particulier de l’exposé de ces positions dans des enceintes multilaté-
rales (arrêt, par. 36). Comme dans l’aﬀaire Géorgie c. Fédération de Rus-

                                                                             33

            armes nucléaires et désarmement (décl. yusuf)                 582

sie, la Cour, pour démontrer l’existence d’un diﬀérend éventuel entre les
Parties, aurait dû examiner les documents et déclarations que celles-ci
avaient invoqués à l’appui de leurs thèses, y compris les déclarations faites
dans des enceintes multilatérales (Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 100-120, par. 63-113).
   17. Avant de passer à l’examen de ces documents et déclarations, je
dois toutefois faire quelques observations sur l’objet du diﬀérend et la
date à laquelle celui-ci doit avoir existé, ces deux points étant des facteurs
importants pour une détermination objective de l’existence ou de l’ab-
sence d’un diﬀérend.
   18. Il appartenait à la Cour de déterminer, sur une base objective, l’ob-
jet du diﬀérend entre les Parties, c’est-à-dire « de circonscrire le véritable
problème en cause et de préciser l’objet de la demande » (Essais nucléaires
(Australie c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ; Essais
nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466,
par. 30). Pour procéder à cette détermination, la Cour devait examiner les
positions des deux Parties, tout en accordant une attention particulière à
la manière dont le demandeur avait formulé l’objet du diﬀérend (Compé-
tence en matière de pêcheries (Espagne c. Canada), compétence de la Cour,
arrêt, C.I.J. Recueil 1998, p. 448, par. 30 ; voir également l’aﬀaire du Dif-
férend territorial et maritime (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2007 (II), p. 848, par. 38).
   19. Dans son mémoire, la République des Iles Marshall dit de son dif-
férend avec le Pakistan qu’il concerne « la question de savoir si le Pakis-
tan respecte ou non l’obligation que lui impose le droit international
coutumier de poursuivre de bonne foi et de mener à terme des négocia-
tions conduisant au désarmement nucléaire dans tous ses aspects, sous un
contrôle international strict et eﬃcace » (mémoire des Iles Marshall
(MIM), par. 42). La République des Iles Marshall a répété cette présenta-
tion de l’objet du diﬀérend au cours de la procédure orale (CR 2016/2,
p. 25-26, par. 4-5 (Condorelli)).
   20. Même si la République des Iles Marshall a soutenu à plusieurs
reprises dans ses écritures que l’accroissement et l’amélioration des forces
nucléaires du Pakistan étaient « contraire[s] à l’objectif du désarmement
nucléaire » (MIM, par. 48), elle s’est principalement appuyée sur la décla-
ration de son ministre des aﬀaires étrangères à la deuxième conférence sur
l’impact humanitaire des armes nucléaires tenue à Nayarit, au Mexique,
pour démontrer l’existence d’un diﬀérend avec le Pakistan. Dans cette
déclaration, la République des Iles Marshall, après avoir accusé les Etats
possédant un arsenal nucléaire de ne pas respecter leur obligation juri-
dique de poursuivre le désarmement nucléaire par des négociations multi-
latérales, a déclaré que « [l]’obligation d’œuvrer au désarmement
nucléaire … incomb[ant] à chaque Etat en vertu de l’article VI du traité de
non-prolifération nucléaire et du droit international coutumier impos[ait]
l’ouverture immédiate et l’aboutissement de telles négociations ».

                                                                           34

            armes nucléaires et désarmement (décl. yusuf)                 583

   21. En la présente espèce, l’objet du diﬀérend pouvait par conséquent
être considéré comme se rapportant au manquement allégué du Pakistan
à une obligation de droit coutumier lui imposant de poursuivre de bonne
foi et de mener à terme des négociations sur le désarmement nucléaire.
Même si la question du manquement à une telle obligation, à supposer
bien sûr que cette dernière existe, relevait du fond de l’aﬀaire, ce qui était
en cause à ce stade était l’existence de thèses manifestement opposées sur
la poursuite de bonne foi de négociations sur le désarmement nucléaire.
Autrement dit, pour établir l’existence d’un diﬀérend entre la République
des Iles Marshall et le Pakistan, la Cour devait vériﬁer, sur la base des
faits qui lui avaient été soumis, s’il existait un désaccord entre les Parties
sur l’ouverture immédiate et la conclusion de négociations multilatérales
sur le désarmement nucléaire.
   22. Comme la Cour l’a fait observer à plusieurs reprises, pareil désac-
cord doit, en principe, avoir existé au moment de l’introduction de l’ins-
tance devant elle (Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52 ; Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46 ; Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30). La saisine de la Cour ne saurait
en elle-même faire naître un diﬀérend entre les Parties. Il faut à tout le
moins qu’il y ait, avant le dépôt d’une requête, le début d’un diﬀérend
qui, s’il se poursuit ou se cristallise au cours de la procédure, deviendra
plus manifeste.
   23. Ainsi que je le montrerai aux paragraphes suivants, et contraire-
ment à l’aﬀaire Iles Marshall c. Royaume-Uni, il ne semble pas qu’il y ait
eu, en l’espèce, un début de diﬀérend entre la République des Iles Marshall
et le Pakistan avant le dépôt de la requête. Comme je l’ai expliqué
dans l’exposé de mon opinion dissidente en l’aﬀaire Iles Marshall
c. Royaume-Uni, la déclaration de la République des Iles Marshall à la
conférence de Nayarit peut être considérée comme une protestation
contre l’attitude des puissances nucléaires à l’égard de l’ouverture immé-
diate de négociations sur une convention générale tendant à l’élimination
des armes nucléaires. Toutefois, pour que le début d’un diﬀérend existe à
tout le moins entre la République des Iles Marshall et le Pakistan, il fallait
démontrer que, avant l’introduction de l’instance, ce dernier avait une
ligne de conduite qui était manifestement opposée à l’ouverture et à la
conclusion de telles négociations. Or un examen des votes et déclarations
évoqués ci-dessus montre que le Pakistan a invariablement soutenu l’ou-
verture immédiate et la conclusion de négociations multilatérales visant à
éliminer les armes nucléaires, et ce, tant avant qu’après le dépôt de la
requête par la République des Iles Marshall.
   24. Le Pakistan a toujours voté en faveur des résolutions de l’Assem-
blée générale des Nations Unies qui exhortent les Etats à engager immé-

                                                                           35

            armes nucléaires et désarmement (décl. yusuf)                584

diatement des négociations multilatérales conduisant à la conclusion
rapide d’une convention générale sur les armes nucléaires qui prévoirait le
désarmement. Il a notamment voté en faveur des résolutions sur la suite
donnée à l’avis consultatif de la Cour internationale de Justice sur la
Licéité de la menace ou de l’emploi d’armes nucléaires et des résolutions
sur le suivi de la réunion de haut niveau de l’Assemblée générale des
Nations Unies sur le désarmement nucléaire de 2013.
   25. Le Pakistan a également voté en faveur des résolutions de l’Assem-
blée générale des Nations Unies intitulées « Convention sur l’interdiction
de l’utilisation des armes nucléaires » qui exhortent les Etats à négocier un
traité général sur le désarmement nucléaire, et a pris part à des réunions
du groupe de travail à composition non limitée créé par l’Assemblée géné-
rale dans le but de faire avancer des propositions visant la tenue de négo-
ciations multilatérales sur le désarmement nucléaire.
   26. Non content de voter en faveur de résolutions lançant un appel
pressant à ouvrir immédiatement des négociations, les représentants du
Pakistan ont fait, dans des enceintes multilatérales, des déclarations dans
lesquelles ils exhortaient les Etats possédant un arsenal nucléaire à enga-
ger des négociations sur le désarmement. A titre d’exemple, le 18 octobre
2013, au premier débat thématique consacré aux armes nucléaires, le
représentant du Pakistan a déclaré que « la communauté internationale
dev[ait] immédiatement entamer des négociations sur une convention
visant l’élimination des armes nucléaires dans un délai précis » (déclara-
tion du représentant permanent du Pakistan auprès de l’Organisation des
Nations Unies à Genève, l’ambassadeur Zamir Akram, au premier débat
thématique sur les armes nucléaires (soixante-huitième session de l’As-
semblée générale des Nations Unies), New York, 18 octobre 2013).
   27. Par ailleurs, le Pakistan, qui est membre du Mouvement des pays
non alignés (MPNA), a toujours souscrit aux déclarations de ce groupe
d’Etats qui exprimaient leur volonté de participer à des négociations
multilatérales conduisant au désarmement nucléaire. Ainsi, en août 2012,
au XVIe sommet du Mouvement des pays non alignés, les chefs d’Etat ou
de gouvernement
    « ont également exprimé leur profonde préoccupation devant la len-
    teur des progrès faits vers le désarmement nucléaire et l’absence de
    progrès de la part des Etats dotés d’armes nucléaires vers l’élimina-
    tion de leurs arsenaux nucléaires pour respecter leurs obligations
    légales multilatérales … [et] ont souligné …, dans [l’]optique [de l’éli-
    mination complète et globale des armes nucléaires], qu’il fallait de
    toute urgence engager des négociations sans attendre » (XVIe som-
    met des chefs d’Etat ou de gouvernement du Mouvement des pays
    non alignés, août 2012, document ﬁnal, par. 151).
De même, à la XVIe conférence ministérielle du Mouvement des pays non
alignés, les ministres
    « ont également exprimé leur profonde préoccupation devant la len-

                                                                          36

           armes nucléaires et désarmement (décl. yusuf)                  585

    teur des progrès faits vers le désarmement nucléaire et l’absence de
    progrès de la part des Etats dotés d’armes nucléaires vers l’élimina-
    tion de leurs arsenaux nucléaires pour respecter leurs obligations
    légales multilatérales … [et] ont souligné …, dans [l’]optique [de l’éli-
    mination complète et globale des armes nucléaires], qu’il fallait de
    toute urgence engager des négociations sans attendre » (XVIe confé-
    rence ministérielle et réunion commémorative du Mouvement des
    pays non alignés, document ﬁnal, mai 2011, par. 136).
 28. Le 22 mai 2012, devant la conférence du désarmement des
Nations Unies, le représentant du Pakistan a tenu les propos suivants :
       « Aucune autre question ne revêt davantage d’importance que celle
    du désarmement nucléaire ; le Pakistan, de même que 118 membres
    du Mouvement des pays non alignés, estime que la conférence du
    désarmement doit, ainsi qu’elle en a l’obligation, œuvrer, sans autre
    retard, à la négociation d’une convention sur le désarmement
    nucléaire, si elle veut justiﬁer sa création. » (Déclaration sur le désar-
    mement nucléaire du représentant permanent du Pakistan auprès de
    l’Organisation des Nations Unies et autres organisations internatio-
    nales, l’ambassadeur Zamir Akram, faite à la conférence du désar-
    mement, Genève, 22 mai 2012.)
   29. Ainsi, les positions adoptées par le Pakistan dans des enceintes
multilatérales, ses votes sur les résolutions de l’Assemblée générale des
Nations Unies et les déclarations de ses représentants révèlent non pas
une ligne de conduite ou une attitude en opposition manifeste à celles de
la République des Iles Marshall, mais plutôt une convergence de vues sur
l’ouverture et la conclusion de négociations multilatérales en vue du
désarmement nucléaire.
   30. Sur la base des éléments de preuve soumis à la Cour, je suis par
conséquent d’avis que le Pakistan et la République des Iles Marshall
n’avaient pas, avant le dépôt de la requête de cette dernière, des points de
vue manifestement opposés sur l’obligation de poursuivre et de mener à
terme des négociations sur le désarmement nucléaire, à supposer qu’une
telle obligation existe en droit international coutumier.

                                           (Signé) Abdulqawi A. Yusuf.




                                                                           37

